DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Szeliski (U.S. Pat. No. 6,650,774) in view of Li et al. (U.S. Pub. No. 2019/0043176)
As to claims 1, 15 and 16, Szeliski teaches a device (i.e., FIG. 2, Col. 3 lines 32-51)/method, comprising:
a non-transitory memory storing instructions (i.e., “A number of program modules may be stored on the hard disk, magnetic disk 29, optical disk 31, ROM 24 or RAM 25, including an operating system 35, one or more application programs 36, other program modules 37, and program data 38”, Col. 4 lines 22-26); and
one or more processors in communication with the non-transitory memory (i.e., “processing unit 21”, Col. 3 lines 52-62)/computer program product comprising 
compute/computing, using a processor, a first cumulative distribution function (i.e., “The next process action 308 in the locally adapted histogram equalization process involves computing a normalized cumulative distribution”, Col. 5 lines 58-67) for a first histogram (i.e., “A pixel brightness level histogram is then created for each image patch in process action 304”, Col. 5 lines 19-31) of a first pixel region of a first image (i.e., “The input image is divided into image patches in process action 302”, Col. 5 lines 19-31);
extract/extracting, using the processor, a first set of parameters for the first cumulative distribution function (i.e., “finding a function (either a linear function or quadratic-function) that best approximates the distribution of the previously computed pixel brightness values associated with each original brightness level among the look-up tables for the various patches involved in the equalization process”, Col. 6 line 50 through Col. 7 line 3);
compute/computing, using the processor, a second cumulative distribution function (i.e., “The next process action 308 in the locally adapted histogram equalization process involves computing a normalized cumulative distribution”, Col. 5 lines 58-67) for a second histogram (i.e., “A pixel brightness level histogram is then created for each image patch in process action 304”, Col. 5 lines 19-31) of a second pixel region of the first image (i.e., “The input image is divided into image patches in process action 302”, Col. 5 lines 19-31); and
finding a function (either a linear function or quadratic-function) that best approximates the distribution of the previously computed pixel brightness values associated with each original brightness level among the look-up tables for the various patches involved in the equalization process”, Col. 6 line 50 through Col. 7 line 3).
However, Szeliski does not explicitly disclose create an interpolated cumulative distribution function comprising interpolated parameters calculated by interpolating between the first set of parameters and the second set of parameters; and generate a first equalized pixel in a second image based on a first input pixel in the first image and the interpolated cumulative distribution function.
Li et al. teaches creating an interpolated cumulative distribution function comprising interpolated parameters calculated by interpolating between the first set of parameters and the second set of parameters (i.e., “step S408, the image processor 120 adjusts the CDF curve based on the adaptive curve to obtain a mapping curve. In one embodiment, the CDF curve can be adjusted by using the adaptive curve yLUT and interpolated …”, Paragraphs [0046]-[0048]); and
generating a first equalized pixel in a second image based on a first input pixel in the first image and the interpolated cumulative distribution function (i.e., “the image processor 120 adjusts the first image by using the mapping curve to obtain a second image”, Paragraph [0049]).
Szeliski and Li et al. are combinable because they are from the field of digital image processing for image enhancement based on statistical information.

The suggestion/motivation for doing so would have been to optimize enhancement of scene luminance and image contrast.
Therefore, it would have been obvious to combine Li et al. with Szeliski to obtain the invention as specified in claims 1, 15 and 16.

As to claim 2, Szeliski teaches wherein the first set of parameters and the second set of parameters each comprise control points (i.e., Col. 6 line 50 through Col. 7 line 3).

As to claim 6, Li et al. teaches wherein the interpolated parameters for the interpolated cumulative distribution function are weighted according to a position of the first input pixel (i.e., Paragraphs [0043]-[0044] and [0046]).

As to claim 9, Szeliski teaches wherein during a first processing pass on the first image, the one or more processors execute the instructions to generate and store parameters, including the first and second sets of parameters, for at least the first pixel create a look-up table for each image patch”, Col. 6 lines 1-20).

As to claim 10, Szeliski teaches wherein the parameters are stored in a texture map (i.e., “look-up table”, Col. 6 line 50 through Col. 7 line 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Szeliski in view of Li et al. as applied to claim 1 above, and further in view of Kanai (U.S. Pub. No. 2005/0182808).  The teachings of Szeliski and Li et al. have been discussed above.
As to claim 5, Szeliski and Li et al. do not explicitly disclose wherein the interpolated cumulative distribution function comprises a spline curve comprising interpolated control points.
Kanai teaches the interpolated cumulative distribution function comprises a spline curve comprising interpolated control points (See for example, Paragraph [0052]; and “the interpolation unit 4 may perform a polynomial interpolation, a spline interpolation, or the like”, Paragraph [0053]).
Szeliski, Li et al. and Kanai are combinable because they are from the field of digital image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Szeliski and Li et al. by incorporating the interpolated cumulative distribution function comprises a spline curve comprising interpolated control points.

Therefore, it would have been obvious to combine Kanai with Szeliski and Li et al. to obtain the invention as specified in claim 5.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Szeliski in view of Li et al. as applied to claim 6 above, and further in view of Sprague et al. (U.S. Pat. No. 5,384,904).  The teachings of Szeliski and Li et al. have been discussed above.
As to claims 7 and 8, Szeliski and Li et al. do not explicitly disclose wherein the weighted interpolated parameters are applied horizontally/vertically.
Sprague et al. teaches the interpolation of weights is applied horizontally/vertically (i.e., Col. 5 line 63 through Col. 6 line 22).
Szeliski Li et al. and Sprague et al. are combinable because they are from the field of digital image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Szeliski and Li et al. by incorporating the interpolation of weights is applied horizontally/vertically.
The suggestion/motivation for doing so would have been to optimize the interpolation of images.
Therefore, it would have been obvious to combine Sprague et al. with Szeliski and Li et al. to obtain the invention as specified in claims 7 and 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Szeliski in view of Li et al. as applied to claim 1 above, and further in view of Cloud et al. (U.S. Pub. No. 2009/0257683).  The teachings of Szeliski and Li et al. have been discussed above.
As to claim 11, Szeliski and Li et al. do not explicitly disclose wherein the interpolating comprises bicubic interpolation.
Cloud et al. teaches the interpolating comprises bicubic interpolation (i.e., “the tile-based LAP unit 420 may be a combination of the sharpening routine 704 and a local area contrast enhancement (LACE) routine or processing unit (not shown). The LACE routine may include histogram routine, a cumulative distribution function (CDF) routine, a local adaptation histogram routine and bi-linear or bi-cubic interpolation routine that utilizes look-up tables (LUT) … Finally, an interpolation, which may be bilinear or bi-cubic for example, is applied from the 3x3 neighborhood LUTs to eliminate any widowed boundary effects”, Paragraph [0043]).
Szeliski, Li et al. and Cloud et al. are combinable because they are from the field of digital image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Szeliski and Li et al. by incorporating the interpolating comprises bicubic interpolation.
The suggestion/motivation for doing so would have been to eliminate any windowed boundary effects.
Therefore, it would have been obvious to combine Cloud et al. with Szeliski and Li et al. to obtain the invention as specified in claim 11.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Szeliski in view of Li et al. as applied to claim 1 above, and further in view of Huo et al. (U.S. Pat. No. 8,861,886).  The teachings of Szeliski and Li et al. have been discussed above.
As to claim 12, Szeliski and Li et al. do not explicitly disclose wherein the device is operable such that a first portion of pixel regions of the first image is selected based on a pixel of interest.
Huo et al. teaches the device (i.e., Col. 4 lines 55-67) is operable such that a first portion of pixel regions of the first image is selected based on a pixel of interest (i.e., “region of interest”, Col. 5 lines 32-65).
Szeliski, Li et al. and Huo et al. are combinable because they are from the field of digital image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Szeliski and Li et al. by incorporating the device is operable such that a first portion of pixel regions of the first image is selected based on a pixel of interest.
The suggestion/motivation for doing so would have been constrain the image enhancement process in parts of the image where it is desired.
Therefore, it would have been obvious to combine Huo et al. with Szeliski and Li et al. to obtain the invention as specified in claim 12.

As to claim 13, Huo et al. teaches wherein the device is operable such that the pixel of interest is associated with an identified object (i.e., “upper chest areas”, Col. 5 lines 32-65).

As to claim 14, Huo et al. teaches wherein the device is operable such that a priority associated with the identified object is predetermined (i.e., “portions of the image content over which pneumothorax or other detectable condition occurs”, Col. 5 lines 32-65).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M TORRES/Examiner, Art Unit 2664